DETAILED ACTION
This office action is in response to the amendments/remarks filed on 2/2/2022. Claims 1, 3-8 are pending; claim 1,3-4,8 have been amended; claim 2 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous claims objection has been withdrawn in light of the amendment to the claim.
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (US 20160109011)
Gibbs discloses 
Claim 1: a torque converter (102; Figs.1-3) disposed between an electric motor (104; ¶[0019]: other types of prime movers commonly known to one skilled in the art such as, but not limited to, electric motors) and an input shaft (112) of a power transmission device (128), the torque converter comprising: a cover (shell of 106); 
an impeller (106) unitarily rotated with the cover;
 a turbine (108) disposed opposite to the impeller; 
a first clutch (118) configured to allow and block transmitting power outputted from the electric motor to the cover (¶[0026]: torque that is routed by way of the drive member 114 and the first clutch member 118 from the output shaft 116 of the prime mover 104 into the impeller 106); and 
a second clutch (120) configured to allow and block transmitting the power outputted from the electric motor directly to the input shaft without through the cover (¶[0027]: Engagement of the drive member 114 with the second clutch member 120 allows rotation of the output shaft 116 of the prime mover 104 and the turbine 108 in unison while the load, for e.g., by way of the transmission 128, continues to be borne on the output shaft 112 ),
 in a case where a rotational speed of the electric motor exceeds a predetermined value, the first clutch being switched from allowing transmitting the power to blocking transmitting the power and the second clutch being switched from blocking transmitting the power to allowing transmitting the power (¶[0026-0027] and Fig.3)
	Claim 7: a stator (110) disposed between the impeller and the turbine, wherein the stator is attached to a stationary shaft in a non-rotatable manner (as shown in Fig.1; 110 is attached to the shaft that connects stationary member).
Claim 8: A drive unit (Figs.1-3) comprising: the electric motor (104); and the torque converter (102) according to claim 1, the torque converter to which the power outputted from the electric motor is transmitted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 20160109011) in view of Whateley (GB2193766)
Claim 3: Gibbs does not disclose third clutch configured to block transmitting the power from the input shaft to the turbine.
Whateley teaches torque converter (abstract, 11) having a clutch (32) configured to block (e.g. freewheel 32 overruns; page 2 lines 79-82) transmitting the power from an input shaft (15) to a turbine (31)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ another clutch to block transmitting the power from the input shaft to the turbine as taught by Whateley in the device of Gibbs in order to prevent stalling (see page 2 lines 86-90)
Claim 4: Whateley teaches wherein the third clutch is a one-way clutch (32 is freewheel; therefore, clutch 32 is configured to allow torque transmit from turbine to input shaft and in opposite direction 32 blocks torque from input to turbine) configured to allow transmitting the power from the turbine to the input output shaft and block transmitting the power from the input shaft to the turbine.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 20160109011) in view of Reibold (DE 10350932A1)
Claim 5: Gibbs does not disclose the first clutch is a wet clutch. 
Reibold teaches transmission having first clutch (Fig.1; 3) is dry or wet clutch (see page 2; paragraph 5)
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ a wet clutch as taught by Reibold in the invention of Gibbs so that it allows oil runs between the plates therefore the clutch is more durable and quieter.
	Claim 6: Gibbs does not disclose the first clutch is a dry clutch. 
	Reibold teaches transmission having first clutch (Fig.1; 3) is dry or wet clutch (see page 2; paragraph 5)
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ a dry clutch as taught by Reibold in the invention of Gibbs so that it could avoid fluid drag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gradu (US 6293379 B1) discloses torque converter having housing 301; lockup clutch 307,308; second clutch 310 that connects impeller 304 to housing, freewheel 312 holds 304 against rotation in opposite direction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LILLIAN T NGUYEN/Examiner, Art Unit 3659 
/DAVID R MORRIS/Primary Examiner, Art Unit 3659